ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Parsons Government Services, Inc.                )     ASBCA No. 58913
                                                 )
Under Contract No. F41624-00-D-8024 et al.       )

APPEARANCE FOR THE APPELLANT:                          Kevin J. Slattum, Esq.
                                                        Pillsbury Winthrop Shaw Pittman LLP
                                                        Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                        E. Michael Chiaparas, Esq.
                                                        DCMA Chief Trial Attorney
                                                       Carol L. Matsunaga, Esq.
                                                        Senior Trial Attorney
                                                        Defense Contract Management Agency
                                                        Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 20 June 2017




                                                      dministrative Judge
                                                     Chairman
                                                     Armed Services Board
                                                     of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58913, Appeal of Parsons
Government Services,, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals